      Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 1 of 12



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WILLIAM CONNELL,                              CIVIL ACTION

                  Plaintiff,

             v.
                                              NO.   19-3833
PENN AUTO TEAM and PENN
WAREHOUSING & DISTRIBUTION,
INC.,

                  Defendants.


                                MEMORANDUM

Joyner, J.                                                  June 11, 2021

     Presently before the Court is Defendants’ Motion for

Summary Judgment (Doc. No. 24), Plaintiff’s Opposition thereto

(Doc. No. 26), and Defendants’ Reply in Support thereof (Doc.

No. 27).     For the reasons that follow, Defendants’ Motion will

be granted.

     Plaintiff William Connell alleges that his former

employers, Defendants Penn Auto Team and Penn Warehousing &

Distribution, Inc. (“Penn Auto”), unlawfully discriminated

against him on the basis of age and sex through their decision

not to reinstate him following his termination. He claims that

Defendants violated his rights under the Age Discrimination in

Employment Act (“ADEA”), the Pennsylvania Human Relations Act

(“PHRA”), and Title VII of the Civil Rights Act of 1964 (“Title



                                    1
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 2 of 12



VII”).1 In response, Defendants argue that they had legitimate

non-discriminatory reasons for their decision and that Plaintiff

has neither established a prima facie case of discrimination nor

put forth sufficient evidence to demonstrate any pretextual bias

such that a reasonable factfinder could disbelieve Defendants’

reasoning.

I.    FACTUAL BACKGROUND2

      On July 21, 2010, Plaintiff was hired at Penn Auto, an

automobile processing facility located at Pier 90, E. Oregon

Ave. and Columbus Boulevard, Philadelphia. 3 Plaintiff’s

employment was governed by a collective bargaining agreement and

the Penn Auto work rules. Plaintiff soon joined the

International Brotherhood of Teamsters, Local Chapter 107 (the

“Union”).4 Plaintiff’s shift began at 7 a.m. and his

responsibilities included washing and fueling vehicles as well

as completing maintenance tasks. Pertinently, the maintenance

tasks were assigned between 8:00 and 8:30 a.m. and employees

were expected to wash and fuel vehicles until assignment and to




1 The Age Discrimination in Employment Act, 29 U.S.C. § 621; the Pennsylvania
Human Relations Act, 43 Pa. Cons. Stat. Ann. § 951 et seq.; Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.
2 The following facts are undisputed unless otherwise described. Where there

is a dispute, the fact are presented necessarily in the light most favorable
to the plaintiff. See Abramson v. William Paterson Coll. of N.J., 260 F.3d
265, 267 (3d Cir. 2001).
3 See Joint Pre-Trial Memoranda, Doc. No. 25, at 2; Defendants’ Statement of

Undisputed Material Facts, (“Defendants’ Facts”), Doc. No. 24-3, at 1.
4 See Defendants’ Summary Judgment Motion, Doc. No. 24, at 1.




                                      2
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 3 of 12



continue to wash and fuel vehicles if no maintenance tasks were

assigned.5

      On November 21, 2018, General Manager Alexis Cantwell

observed Plaintiff and his co-worker, Mr. Galloway, hailing a

shuttle to begin work at 8 a.m., an hour after their shift

started.6 This prompted Ms. Cantwell along with Office Manager

John Jones to review video footage of Plaintiff’s conduct from

the previous work week.7 The footage revealed that on numerous

occasions Plaintiff and Mr. Galloway sat in vehicles during

their shift rather than working.8 The review also led Ms.

Cantwell and Mr. Jones to discover that two other employees, Ms.

Baraniecki and Ms. Kajkowski, had committed similar misconduct.9

      In sum, the managers determined that Plaintiff and Mr.

Galloway sat in company vehicles for a total of 342 and 380

minutes, respectively.10 Ms. Baraniecki and Ms. Kajkowski sat in

vehicles for a total of 84 minutes each. 11 On November 26, 2018,

pursuant to the Penn Auto workplace rules, which denoted time

theft as an offense that could result in immediate termination,

all four employees were terminated.12 At the time of termination,




5 See Defendants’ Facts, at 3.
6 Id.
7 Id. at 4.
8 Id.
9 Id.
10 See Joint Pre-Trial Memoranda, at 2.
11 See Defendants’ Facts, at 8.
12 See Defendants’ Facts, at 3-4.




                                          3
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 4 of 12



Plaintiff was 55, Mr. Galloway was 47, Ms. Baraniecki was 27,

and Ms. Kajkowski was 27.13

      Following termination, the Union filed grievances for each

dismissal. Penn Auto met with the Union and agreed to settle the

grievances by offering to reduce Ms. Baraniecki’s and Ms.

Kajkowski’s termination to a nine-day suspension without pay and

a last chance agreement, on the basis that they had committed

fewer violations.14 Ms. Kajkowski accepted the settlement and Ms.

Baraniecki rejected it.15 The Union then proceeded to arbitration

concerning the remaining terminations on January 18, 2019, where

it argued that the employees were unjustly fired and that

Plaintiff suffered age and sex discrimination. 16 After a full

hearing where the parties had an opportunity to present

evidence, argument, and call and question witnesses, the

arbitrator found that 1) Plaintiff was justly terminated; 2)

Plaintiff was not treated differently than any other similarly

situated Penn Auto employee; and 3) Plaintiff’s age and sex

discrimination claims were “novel” and “bordering on

ridiculous.”17




13 Id. at 9.
14 Id. at 10.
15 Id.
16 Id. at 11.
17 See Defendants’ Exhibit A, Doc. No. 24-4, at 64-8. The arbitrator also

found Ms. Baraniecki’s termination too severe and reinstated her following a
30-day suspension without pay. Id. at 70.


                                      4
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 5 of 12



      On August 23, 2019, Plaintiff brought the instant action in

this Court, claiming Defendants discriminated against him in

violation of the ADEA, the PHRA, and Title VII.18 Plaintiff also

asserted a retaliation claim, which he has since withdrawn. On

March 12, 2021, Defendants moved for summary judgment on all

claims, Plaintiff filed a response on March 29, 2021, and on

April 7, 2021, Defendants filed a reply brief.



II.   LEGAL STANDARD19

      To obtain summary judgment, a movant must show “that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” 20 Disputes about

“material” facts are those that “might affect the outcome of the

suit under the governing law.”21 Once the movant meets its

initial burden, the nonmoving party must then “go beyond the

pleadings and come forward with specific facts showing that

there is a genuine issue for trial.” 22        A “genuine” dispute

exists if the non-movant establishes evidence “such that a

reasonable jury could return a verdict” in their favor.23             “The


18 See Plaintiff’s Complaint Against Penn Auto, Doc. No. 1.
19 This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28
U.S.C. § 1331 and over Plaintiff’s state law claims pursuant to 28 U.S.C. §
1367(a).
20 Fed. R. Civ. P. 56(a).
21 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
22 Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
citations omitted) (emphasis omitted).
23 See Anderson, 477 U.S. at 248.




                                      5
        Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 6 of 12



 court must review the record ‘taken as a whole.’”24 At summary

 judgment, this Court must view the evidence and draw all

 inferences “in the light most favorable to the party opposing

 the motion.”25     Summary judgment is proper if the non-moving

 party is unable to make a factual showing “sufficient to

 establish the existence of an element essential to that party’s

 case, and on which that party will bear the burden of proof at

 trial.”26



III.   DISCUSSION

       Courts apply the McDonnell Douglas three-part burden-

 shifting framework to evaluate discrimination claims under Title

 VII, the ADEA, and the PHRA.27 Under McDonnell Douglas, a

 plaintiff must first establish a prima facie case for

 discrimination.28 To do so in the Title VII context, a plaintiff

 must show that 1) he was qualified for the position; 2) he

 suffered an adverse employment action; and 3) the evidence is

 adequate to create an inference that the adverse employment

 action was based on a trait protected by Title VII.29 A modified




 24 Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000) quoting
 Matsushita, 475 U.S. at 587.
 25 Matsushita, 475 U.S. at 587 quoting United States v. Diebold, Inc., 369

 U.S. 654, 655 (1962).
 26 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 27 See Kautz v. Met-Pro Corp., 412 F.3d 463, 465 (3d Cir. 2005).
 28 See McDonnell Douglas Corp v. Green, 411 U.S. 792, 802-3 (1973).
 29 Id.




                                       6
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 7 of 12



version of the scheme exists for evaluating ADEA claims, whereby

the plaintiff must show: 1) he is at least 40; 2) he was

qualified for the position; 3) he was discharged; and 4) non-

members of the protected class were treated more favorably than

plaintiff, such that an inference of discriminatory animus can

be sustained.30

      The final prong of either scheme can be met using

comparator evidence – evidence that “similarly situated

individuals outside the plaintiff’s class were treated more

favorably [than the plaintiff].”31 While similarly situated does

not mean identically situated, it is important that “the two

employees dealt with the same supervisor, were subject to the

same standards, and had engaged in similar conduct without such

differentiating or mitigating circumstances as would distinguish

the conduct or their employer’s treatment of them.” 32 Notably, a

comparator’s actions must have been of “comparable

seriousness.”33

      If the plaintiff is successful, the burden shifts to the

defendant to articulate some “legitimate non-discriminatory




30 See Keller v. Orix Credit All., Inc., 130 F.3d 1101, 1108 (3d Cir. 1997).
31 See Foye v. SEPTA, 2017 WL 1150259, at *7 (E.D. Pa. Mar. 28, 2017) quoting
Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 273–74 (3d Cir. 2010).
32 See McCullers v. Napolitano, 427 Fed.Appx. 190, 195 (3d Cir. 2011).
33 See Opsatnik v. Norfolk Southern Corp., 335 Fed.Appx. 220, 223 (3d Cir.

2009) quoting Holifield v. Reno, 115 F.3d 1555, 1562 (11th Cir. 1997).


                                      7
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 8 of 12



reasons” for its actions.34 The burden then shifts back to the

plaintiff to show some pretextual evidence from which a fact

finder could either reasonably “(1) disbelieve the employer’s

articulated legitimate reasons; or (2) believe that an invidious

discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” 35 However, a

plaintiff may not “avoid summary judgment simply by arguing that

the fact finder need not believe the defendant's proffered

legitimate explanations.”36 A plaintiff’s subjective belief that

he was treated unfairly is insufficient to establish the

discriminatory animus required for liability under the ADEA, the

PHRA, or Title VII.37

      Defendants argue that Plaintiff has failed to establish a

prima facie case of age or sex discrimination because his

comparator evidence is insufficient.38 Additionally, Defendants

argue that Plaintiff has not met his burden of showing that

Defendants' proffered reasons for their actions were pretextual.




34 See Burton v. Teleflex Inc., 707 F.3d 417, 427 (3d Cir. 2013) quoting
Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).
35 Id.
36 See Fuentes, 32 F.3d at 764.
37 See Robinson v. Nat'l Med. Care, Inc., 897 F.Supp. 184, 187 (E.D. Pa. 1995)

(noting that where plaintiff could not recall specific instances of disparate
treatment, his subjective beliefs were insufficient to withstand a motion for
summary judgment). See Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d
Cir. 2005) abrogated on other grounds by Rotkiske v. Klemm, 890 F.3d 422 (3d
Cir. 2018).
38 See Defendants’ Summary Judgment Motion, at 7.




                                      8
          Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 9 of 12



        This Court agrees with each of Defendants’ arguments. The

comparator individuals are not similarly situated, thus summary

judgment is appropriate. Moreover, even if the comparator

evidence was sufficient, summary judgment would still be proper

because Plaintiff has not overcome his burden under McDonnell

Douglas to show Defendants’ proffered reasons were pretextual.



A. Plaintiff Did Not Establish a Prima Facie Case

        Plaintiff’s proposed comparators, Ms. Baraniecki and Ms.

Kajkowski, are not similarly situated such that he can establish

a prima facie case of discrimination. Similarly situated

individuals appropriate for comparator evidence must have

“engaged in similar conduct without such differentiating or

mitigating circumstances as would distinguish the conduct or

their employer’s treatment of them”39 and their actions must have

been of “comparable seriousness.”40

        Ms. Baraniecki and Ms. Kajkowski’s were found to have sat

in vehicles on three days for a total of 84 minutes each. This

is easily distinguishable from Plaintiff’s decision to steal

time on six days for a total of 342 minutes. The proposed

comparators’ offenses involved substantially less time theft and




39   See McCullers, 427 Fed.Appx. at 195.
40   See Opsatnik, 335 Fed.Appx. at 223.


                                            9
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 10 of 12



occurred on fewer occasions than Plaintiff. Their

distinguishable conduct resulted in distinguishable discipline.

      Regarding alleged disparity in disciplinary records,

Defendants state that they did not consider the employees’

disciplinary records when making the termination or

reinstatement decisions, and there is no evidence of them doing

so.41 Thus, even if this disparity does exist, and Defendants’

have put forth evidence that it does not, it is not material to

whether the allegedly similarly situated individuals were

treated differently.42

      For these reasons, this Court finds that Plaintiff has not

established a prima facie case, and summary judgment is proper.



B. There is No Basis for Disbelieving Defendants’ Reasoning

      To overcome Defendants’ seemingly legitimate reasons for

terminating and not reinstating him, Plaintiff must put forth

evidence from which a fact finder could reasonably “disbelieve

the employer’s articulated legitimate reasons.”43 However,

Plaintiff’s subjective belief that he was treated unfairly is




41 Id. at 2.
42 See Simpson v. Kay Jewelers, Div. of Sterling, Inc., 132 F.3d 639, 647 (3d
Cir. 1998) (“In determining whether similarly situated nonmembers of a
protected class were treated more favorably than a member of the protected
class, the focus is on the particular criteria or qualifications identified
by the employer as the reason for the adverse action.”).
43 See Fuentes, 32 F.3d at 764.




                                      10
       Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 11 of 12



insufficient to establish the discriminatory animus required for

liability under the ADEA, the PHRA, or Title VII. 44

      Beyond his proposed comparators, Plaintiff largely relies

on his subjective beliefs that he was treated unfairly due to

his age and gender. In his deposition, Plaintiff claimed “[the

yard managers] are always cracking down on older employees in

the facility all the time.” However, when pressed for specifics,

Plaintiff was unable to recall any examples of older people who

he felt were “cracked down on.”45 Similarly, Plaintiff’s

allegations of sex discrimination were not supported beyond his

contentions that the female yard manager at Penn Auto, Ms.

Cantwell, exhibited “favoritism towards the girls”. 46

      Plaintiff does not reference any specific incidents,

corroborate his statements with direct evidence, or show he

complained about this discriminatory treatment prior to learning

that Ms. Baraniecki and Ms. Kajkowski were offered

reinstatement. Defendants believe Plaintiff stole time and they

terminated him for that reason. Plaintiff has not put forth any

direct or circumstantial evidence beyond his deposition

testimony to undermine this reasoning. Thus, this Court finds

Plaintiff has failed to meet his burden under McDonnell Douglas



44 See Robinson, 897 F.Supp. at 187.
45 See Plaintiff’s Response in Opposition to Summary Judgment, Doc. No. 26, at
38-39.
46 Id.




                                      11
      Case 2:19-cv-03833-JCJ Document 29 Filed 06/11/21 Page 12 of 12



to show Defendants’ proffered reasons for not reinstating him

were merely a pretext for discrimination, and therefore summary

judgment is appropriate.



IV.   CONCLUSION

      For the foregoing reasons, we grant Defendants’ Motion for

Summary Judgment. An Order follows.




                                    12
